PER CURIAM:
Summary judgment was granted to the claimants in this proceeding under 19 U.S.C.A. § 1305 for the forfeiture of ten paintings and drawings which the claimants sought to import into this country. The paintings and drawings are part of a much larger collection of erotic art which the claimants, the Drs. Kronhausen, have assembled and which have been shown, in museums in Scandinavia.
The paintings and drawings are very explicit in their showing of male and female sex organs, sometimes in conjunction or approaching conjunction. While the claimants contend that they do not appeal to the prurient interest of the average adult, there would certainly be a triable issue on that score in light of the Court’s view of photographs of the paintings and drawings and an affidavit of a psychiatrist filed on behalf of the Government. Summary judgment was granted, however, on the ground that, even if the paintings do have an appeal to the prurient interest of the average adult, they all have artistic merit, and the antique oriental paintings and drawings have historic and anthropological interest as well.
We affirm for the reasons stated by the District Judge. United States v. Ten Erotic Paintings, D.Md., 311 F.Supp. 884.
While the Government contends that whether or not the paintings and drawings are obscene was a triable issue, it did nothing to counter the number of affidavits filed by the claimants, in which art critics, museum curators, and others, certified to their artistic merit, and to the general recognition in the world of art of the painters of the modern paintings included within the ten *421sought to be imported. The Government contented itself with filing one affidavit, in which a psychiatrist addressed himself only to the question of prurient interest appeal and not at all to the question of social values residing in the artistic merit and historic interest of the paintings and drawings. There was thus no dispute among any of the affiants about the presence of redeeming social values in these paintings and drawings.
Under those circumstances, the District Judge quite properly concluded that the Customs officials could not prevent the entry of these materials on the ground of obscenity. A Book Named “John Cleland's Memoirs of a Woman of Pleasure” et al. v. Attorney General of Massachusetts, 383 U.S. 413, 86 S.Ct. 975, 16 L.Ed.2d 1.
We endorse the more detailed discussion of the District Judge.
The District Judge acted on the basis of representations by the Kronhausens that their intention was to exhibit these paintings and drawings in the United States only to adult audiences without pandering and without public displays of reproductions which might be viewed by children or unwilling adults. Our affirmance of the District Court should be understood as not intended to foreclose any subsequent proceeding instituted on the basis of a claim that the paintings and drawings have been deprived of their redeeming social value by the manner in which they are exhibited or advertised. See Ginzburg v. United States, 383 U.S. 463, 86 S.Ct. 942, 16 L.Ed.2d 31.
Affirmed.